Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Amendments filed 10/03/2022 have been received and filed.

Response to Arguments
Applicant's arguments filed 10/03/2022 regarding the non-obviousness of the use of tables as data storage mediums have been fully considered but they are not persuasive.
The argument that the examiner is oversimplifying the claim limitations is considered but not found persuasive.  Broadly and reasonably speaking, a table could be considered a data set arranged in columns and rows.  The examiner believes the use of tables for data storage is common, well known, and expected to be effective and useful for data storage and retrieval.  As such, without a particular aspect to the tables that elevate them above a convenient method of storing data, the examiner does not see how his interpretation oversimplifies this aspect of the claim limitations.  There is nothing claimed regarding the tables that would suggest a network/database/storage could not also do the task as effectively, and the same is true of Eldar’s network/database/storage.  That said, to render the argument moot, the examiner has provided a reference that shows that the use of tables as data storage, in the context of traffic signal state information, to modify Eldar with.  Please refer to the updated rejections below.
Regarding the argument that Eldar does not teach “predicting when the traffic light will turn red based on the selected yellow light duration”, the argument is found unpersuasive.  This aspect, the examiner believes, is taught by Eldar at [0555], please refer to rejection below.
Additionally, to provide additional motivation for the rational that it is known that traffic signals have different yellow durations based upon vehicle speed at the intersection, Photoenforced.com (Please refer to NPL) is referenced.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable in light of Eldar et al (WO 2019/222358 A1), hereafter known as Eldar, in light of Argaman et al (WO 2019/222358 A1), hereafter known as Argamanin light of Photoenforced.com (Please refer to NPL).

For Claim 1, Eldar teaches A method of controlling a vehicle having an autonomous driving mode, the method comprising: ([0004])
receiving, by one or more processors of one or more computing devices of the vehicle, a current state of a traffic light; ([0535-0537].  The vehicle can see the signals itself, or it can determine that state from a navigation system connected to other vehicles that use a navigation model.)
selecting, by the one or more processors, a first yellow light duration from a network/memory/database associated with the traffic light based on an internal road navigation model wherein the network/memory/database contains a plurality of yellow light durations, each corresponding to a different state of the traffic light; ([0557], [0546], (0116-0117], [0112], [0535-0534], [0541] [0297], [0555])
and create an internal road navigation model using information from vehicles, which determines the cycling of the traffic signals as they change throughout the day ([0547]
and that the model accounts for different types of signals, including blinking lights ([0544]
and that differences in possible yellow times are considered depending on factors such as time of day ([0546])
predicting when the traffic light will turn red based on the selected yellow light duration; and ([0541], [0555-0557], Figure 41)
using, by the one or more processors, the prediction to control the vehicle in the autonomous driving mode.  ([0558], Fig. 37A, [0501-0502], [0555-0557], Figure 41)
Eldar does not teach selecting, by the one or more processors, one of a plurality of yellow light durations based on the current state of the traffic light; 
Photoenforced.com, however, does teach that the yellow light durations can differ depending on the signals that they are following. It is known in the art that different signals might have different durations of yellow signals following them.  (See bullet points at end of article.  Different speed limits have different yellow light durations associated with them.  Right and left turns have the lowest value (3 seconds) because it is assumed that vehicles will be driving slowly while turning.  Because of this, an intersection with a left hand turn signal and a straight green signal would have different yellow signals that could be expected, as long as the speed limit is 35 miles an hour or more.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Eldar and PhotoEnforced.com to modify Eldar so that the selected yellow light duration be based upon a current state of the traffic light.
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Eldar in this way because it is practiced that yellow lights are variable, depending on the situation at the traffic light.  Yellow lights at high speed intersections are longer than intersections with lower speeds, as there is a higher time requirement to slow down, and a greater risk when collisions occur.  Yellow signals associated with left turn signals are also shorter, as the turning typically requires the driver to slow down, meaning it is easier to brake when a light turns yellow.  Because of this, it would be obvious to expect a yellow light to be shorter when a signal is indicating a left turn than when it is solid green and allowing cars to drive through the intersection at high speed.  It would be obvious to use this expectation to base an expected yellow duration off of a state of the traffic light (that it is indicating a left turn only, or to drive straight ahead at high speed).  Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine this teaching with Eldar, because Eldar could use it to immediately know where in the expected traffic cycle the signal is, and then determine the expected yellow signal length from the expected next step in the navigation model.
Eldar does not teach that the yellow light durations are stored in a table.
Argaman, however, does teach that traffic light state information is stored in a table. ([0513])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Eldar in light of Argaman to store the yellow light duration information in a table.  It would be obvious because tables are an effective and well known medium to store information, as it makes the data accessible and organizes it.  Data can be stored in rows or columns which allow quick lookup when one value is known.  Argaman establishes that such data can be stored in tables for storing and retrieval with expected outcomes of success.  Therefore, it would be obvious to store the data in a table and combine that teaching with Eldar, as it would be expected to succeed in storing the data in a way that could be retrieved on demand.  


For Claim 2, Eldar teaches The method of claim 1, further comprising: 
receiving, by the one or more processors, an updated state of the traffic light; and ([0512].  As cited [0535-0537], the state of the traffic light can be determined from a navigational model.  If the sensors detect something different, they can update the state of the traffic light.)
and create an internal road navigation model using information from vehicles, which determines the cycling of the traffic signals as they change throughout the day ([0547]
and that the model accounts for different types of signals, including blinking lights ([0544]
and that differences in possible yellow times are considered depending on factors such as time of day ([0546])
Eldar does not teach selecting, by the one or more processors, a second yellow light duration from the table based on the updated state of the traffic light, where the first yellow light duration and the second yellow light duration are different.  
Argaman, however, does teach that traffic light state information is stored in a table. ([0513])
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Eldar and Argaman to modify Eldar with the teaching of selecting, by the one or more processors, a second yellow light duration from the table based on the updated state of the traffic light, where the first yellow light duration and the second yellow light duration are different.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Eldar in this way because as argued in Claim 1, it would be obvious to have different yellow light durations following different kinds of green or go signals.  If Eldar were to update the status of the traffic light from the model, and the status of the traffic light were to go from a solid green light to a green left turn signal, then it would be obvious that the following yellow signal would be of a different length than originally thought.  Therefore, it would be obvious to combine the teaching of updating expected yellow light durations when the status of the traffic signal is updated from a previous state because it would allow the model to more accurately estimate the real yellow turn signal, it would be expected to increase the accuracy, and updating the yellow signal would be a natural consequence of placing Eldar’s model at the right spot if there were more than one type of “go” signal.

For Claim 3, Eldar teaches The method of claim 2, wherein selecting the new status is done independent of any state of the traffic light prior to the updated state of the traffic light.  ([0512]  The status is updated to reflect the new information.  The previous incorrect information appears to be discarded.)
Eldar does not teach wherein selecting the second yellow light duration is done independent of any state of the traffic light prior to the updated state of the traffic light.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Eldar to modify Eldar such that selecting the second yellow light duration is done independent of any state of the traffic light prior to the updated state of the traffic light.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Eldar in this way because as Eldar updates the current status of the traffic light, that includes future yellow light durations as expected from the model.  If the model were to include different kinds of “go” lights, they could be expected to have different expected yellow light durations.  As such, the following yellow light duration could be expected to be different if the model was updated to a left turn arrow from a solid green “go” circle in a fast intersection.  Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine this teaching with Eldar’s system of determining how long traffic signals will stay certain colors because it would allow Eldar to accurately estimate how long a light would be yellow for in a situation in which there were more than one type of green light, and it would be expected to assist in this endeavor.

For Claim 4, Eldar teaches The method of claim 1, further comprising, determining when the traffic light was last observed in a particular state, and wherein predicting when the traffic light will turn red is further based on the determination of when the traffic light was last observed in the particular state.  ([0541], [0555-0557], Figure 41.  Using the current (last observed) state, the system calculates the remaining time to predict future signal changes.  This can all be based off of a time of a particular state, and can be done when that information is recent.)

For Claim 5, Eldar teaches The method of claim 4, 
And telling the differences between different kinds of transitions such as blinking green lights and blinking red lights. ([0544])
Eldar does not teach wherein the particular state is a flashing yellow light.  
However, it would be obvious of ordinary skill in the art prior to the effective filing date in light of Eldar to modify Eldar with the teaching of wherein the particular state is a flashing yellow light.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Eldar in this way because Eldar establishes the concept of using current (last observed) readings of traffic lights to estimate when the light will change to other types of signals (such as red).  Eldar notes that blinking lights are also acceptable as transitions, as well as other states.  If it were common for an area to have a yellow light begin blinking before turning solid yellow, as Eldar captures and records traffic signal information, it would be obvious for Eldar to capture this as well, and use it as part of the traffic signal information to predict when state changes are going to occur.  Eldar’s process is mostly described with solid green, yellow, and red, but Eldar notes there are other types of signals that could be given, and Eldar’s method could easily be extrapolated and expanded to include other kinds of signals.  Therefore, it would be obvious to combine this teaching with Eldar’s traffic prediction method, because Eldar’s method could work using a blinking yellow light as well as any other kind of signal, and it would allow Eldar’s system to accommodate a greater number of signals that could be used on the roads.

For Claim 6, Eldar teaches The method of claim 4, wherein the particular state is a flashing green light.  ([0541], [0555-0557], Figure 41.  [0544] establishes a blinking green light could be such a signal.)

For Claim 7, Eldar teaches The method of claim 2, 
wherein the first yellow light duration is for a certain time of day and the second yellow light duration is for certain time of day.  ([0546])
Eldar does not teach wherein the first yellow light duration is for a solid green circle of the traffic light and the second yellow light duration is for a green arrow state of the traffic light.
Photoenforced.com, however, does teach that the yellow light durations can differ depending on the signals that they are following. It is known in the art that different signals might have different durations of yellow signals following them.  (See bullet points at end of article.  Different speed limits have different yellow light durations associated with them.  Right and left turns have the lowest value (3 seconds) because it is assumed that vehicles will be driving slowly while turning.  Because of this, an intersection with a left hand turn signal and a straight green signal would have different yellow signals that could be expected, as long as the speed limit is 35 miles an hour or more.)
However, it would be obvious to one of ordinary skill in the art prior to the effective filling date in light of Eldar and Photoenforce.com to modify Eldar such that wherein the first yellow light duration is for a solid green circle of the traffic light and the second yellow light duration is for a green arrow state of the traffic light.
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Eldar in this way because it is known that in practice, yellow lights have different durations depending on the situations that lead into them.  A yellow light for a solid green signal at a 60 miles per hour intersection might be approximately 6 seconds long.  A yellow light for a green left turn arrow might only be 3 seconds.  The reason for this is that more time is required for higher speed vehicles to come to a stop.  Because the yellow light durations are different in practice, it would be obvious for the yellow light durations to be different in the models and estimations.  Therefore, it would be obvious to combine this teaching with Eldar, because it would allow Eldar to accurately predict the upcoming yellow light’s duration, and it would be a minor modification for Eldar to also store information for green arrows and the yellow lights that follow them.

For Claim 8,  Eldar teaches The method of claim 2, 
wherein the first yellow light duration is for a certain time of day and the second yellow light duration is for certain time of day.  ([0546])
Eldar does not teach wherein the first yellow light duration is for a solid green circle of the traffic light and the second yellow light duration is for a flashing yellow arrow state of the traffic light.
Photoenforced.com, however, does teach that the yellow light durations can differ depending on the signals that they are following. It is known in the art that different signals might have different durations of yellow signals following them.  (See bullet points at end of article.  Different speed limits have different yellow light durations associated with them.  Right and left turns have the lowest value (3 seconds) because it is assumed that vehicles will be driving slowly while turning.  Because of this, an intersection with a left hand turn signal and a straight green signal would have different yellow signals that could be expected, as long as the speed limit is 35 miles an hour or more.)
However, it would be obvious to one of ordinary skill in the art prior to the effective filling date in light of Eldar and PhotoEnforced.com to modify Eldar such that wherein the first yellow light duration is for a solid green circle of the traffic light and the second yellow light duration is for a flashing yellow arrow state of the traffic light.
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Eldar in this way because it is known that in practice, yellow lights have different durations depending on the situations that lead into them.  A yellow light for a solid green signal at a 60 miles per hour intersection might be approximately 6 seconds long.  A yellow light for a yellow left turn arrow might only be 3 seconds.  The reason for this is that more time is required for higher speed vehicles to come to a stop.  Because the yellow light durations are different in practice, it would be obvious for the yellow light durations to be different in the models and estimations.  Therefore, it would be obvious to combine this teaching with Eldar, because it would allow Eldar to accurately predict the upcoming yellow light’s duration, and it would be a minor modification for Eldar to also store information for yellow arrows and the yellow lights that follow them.

For Claim 10, Eldar teaches The method of claim 1, further comprising: 
determining, by the one or more processors, a duration of a yellow light of the traffic light; and ([0535-0534], [0541] establishes that the duration of the yellow light can be determined, and then the network model can be updated for future use.)
storing the determined duration for later use.  ([0535-0534], [0541] establishes that the duration of the yellow light can be determined, and then the network model can be updated for future use.)

For Claim 11, Eldar teaches The method of claim 10, further comprising, sending the determined duration to a remote computing device.  ([0535-0534], [0541] establishes that the duration of the yellow light can be determined, and then the network model can be updated for future use.  [0297] establishes that the information can be sent to a remote server to create the “autonomous vehicle road navigation model”)

For Claim 12, Eldar teaches A system for controlling a vehicle having an autonomous driving mode, the system comprising: ([0004])
one or more processors configured to: ([0531], [0541])
receive a current state of a traffic light; ([0535-0537].  The vehicle can see the signals itself, or it can determine that state from a navigation system connected to other vehicles that use a navigation model.)
select a first yellow light duration from a memory/storage/database associated with the traffic light based on an internal road navigation model, wherein the table contains a plurality of yellow light durations, each corresponding to a different state of the traffic light; ([0557], [0546], (0116-0117], [0112], [0535-0534], [0541] [0297], [0555])
and create an internal road navigation model using information from vehicles, which determines the cycling of the traffic signals as they change throughout the day ([0547]
and that the model accounts for different types of signals, including blinking lights ([0544]
and that differences in possible yellow times are considered depending on factors such as time of day ([0546])
predict when the traffic light will turn red based on the selected yellow light duration; and ([0541], [0555-0557], Figure 41)
use the prediction to control the vehicle in the autonomous driving mode.  ([0558], Fig. 37A, [0501-0502], [0555-0557], Figure 41)
Eldar does not teach selecting, by the one or more processors, one of a plurality of yellow light durations based on the current state of the traffic light; 
Photoenforced.com, however, does teach that the yellow light durations can differ depending on the signals that they are following. It is known in the art that different signals might have different durations of yellow signals following them.  (See bullet points at end of article.  Different speed limits have different yellow light durations associated with them.  Right and left turns have the lowest value (3 seconds) because it is assumed that vehicles will be driving slowly while turning.  Because of this, an intersection with a left hand turn signal and a straight green signal would have different yellow signals that could be expected, as long as the speed limit is 35 miles an hour or more.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Eldar and PhotoEnforced.com to modify Eldar so that the selected yellow light duration be based upon a current state of the traffic light.
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Eldar in this way because it is practiced that yellow lights are variable, depending on the situation at the traffic light.  Yellow lights at high speed intersections are longer than intersections with lower speeds, as there is a higher time requirement to slow down, and a greater risk when collisions occur.  Yellow signals associated with left turn signals are also shorter, as the turning typically requires the driver to slow down, meaning it is easier to brake when a light turns yellow.  Because of this, it would be obvious to expect a yellow light to be shorter when a signal is indicating a left turn than when it is solid green and allowing cars to drive through the intersection at high speed.  It would be obvious to use this expectation to base an expected yellow duration off of a state of the traffic light (that it is indicating a left turn only, or to drive straight ahead at high speed).  Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine this teaching with Eldar, because Eldar could use it to immediately know where in the expected traffic cycle the signal is, and then determine the expected yellow signal length from the expected next step in the navigation model.
Eldar does not teach that the yellow light durations are stored in a table.
Argaman, however, does teach that traffic light state information is stored in a table. ([0513])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Eldar in light of Argaman to store the yellow light duration information in a table.  It would be obvious because tables are an effective and well known medium to store information, as it makes the data accessible and organizes it.  Data can be stored in rows or columns which allow quick lookup when one value is known.  Argaman establishes that such data can be stored in tables for storing and retrieval with expected outcomes of success.  Therefore, it would be obvious to store the data in a table and combine that teaching with Eldar, as it would be expected to succeed in storing the data in a way that could be retrieved on demand.  


For Claim 13, Eldar teaches The system of claim 12, further comprising the vehicle.  ([0004-0008].  A vehicle is included in the method.)

For Claim 14, Eldar teaches The system of claim 12, wherein the one or more processors are further configured to: -24-XSDV 3.OF-2177 [9506] 
receive an updated state of the traffic light; and ([0512].  As cited [0535-0537], the state of the traffic light can be determined from a navigational model.  If the sensors detect something different, they can update the state of the traffic light.)
and create an internal road navigation model using information from vehicles, which determines the cycling of the traffic signals as they change throughout the day ([0547]
and that the model accounts for different types of signals, including blinking lights ([0544]
and that differences in possible yellow times are considered depending on factors such as time of day ([0546])
Eldar does not teach select a yellow light duration from the table based on the updated state of the traffic light, wherein the selected first yellow light duration and the second yellow light duration are different.  
Argaman, however, does teach that traffic light state information is stored in a table. ([0513])
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Eldar and Argaman to modify Eldar with the teaching to select a yellow light duration from the table based on the updated state of the traffic light, wherein the selected first yellow light duration and the second yellow light duration are different.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Eldar in this way because as argued in Claim 1, it would be obvious to have different yellow light durations following different kinds of green or go signals.  If Eldar were to update the status of the traffic light from the model, and the status of the traffic light were to go from a solid green light to a green left turn signal, then it would be obvious that the following yellow signal would be of a different length than originally thought.  Therefore, it would be obvious to combine the teaching of updating expected yellow light durations when the status of the traffic signal is updated from a previous state because it would allow the model to more accurately estimate the real yellow turn signal, it would be expected to increase the accuracy, and updating the yellow signal would be a natural consequence of placing Eldar’s model at the right spot if there were more than one type of “go” signal.

For Claim 15, Eldar teaches The system of claim 14, wherein the one or more processors are further configured to select the new status is independent of any state of the traffic light prior to the updated state of the traffic light.  ([0512]  The status is updated to reflect the new information.  The previous incorrect information appears to be discarded.)
Eldar does not teach wherein selecting the second yellow light duration is done independent of any state of the traffic light prior to the updated state of the traffic light.  
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Eldar to modify Eldar with the teaching of selecting the second yellow light duration is done independent of any state of the traffic light prior to the updated state of the traffic light.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Eldar in this way because as Eldar updates the current status of the traffic light, that includes future yellow light durations as expected from the model.  If the model were to include different kinds of “go” lights, they could be expected to have different expected yellow light durations.  As such, the following yellow light duration could be expected to be different if the model was updated to a left turn arrow from a solid green “go” circle in a fast intersection.  Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine this teaching with Eldar’s system of determining how long traffic signals will stay certain colors because it would allow Eldar to accurately estimate how long a light would be yellow for in a situation in which there were more than one type of green light, and it would be expected to assist in this endeavor.

For Claim 16, Eldar teaches The system of claim 14, 
wherein the first yellow light duration is for a certain time of day and the second yellow light duration is for certain time of day.  ([0546])
Eldar does not teach wherein the first yellow light duration is for a solid green circle of the traffic light and the second yellow light duration is for a green arrow state of the traffic light.
Photoenforced.com, however, does teach that the yellow light durations can differ depending on the signals that they are following. It is known in the art that different signals might have different durations of yellow signals following them.  (See bullet points at end of article.  Different speed limits have different yellow light durations associated with them.  Right and left turns have the lowest value (3 seconds) because it is assumed that vehicles will be driving slowly while turning.  Because of this, an intersection with a left hand turn signal and a straight green signal would have different yellow signals that could be expected, as long as the speed limit is 35 miles an hour or more.)
However, it would be obvious to one of ordinary skill in the art prior to the effective filling date in light of Eldar and PhotoEnforced.com to modify Eldar such that wherein the first yellow light duration is for a solid green circle of the traffic light and the second yellow light duration is for a green arrow state of the traffic light.
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Eldar in this way because it is known that in practice, yellow lights have different durations depending on the situations that lead into them.  A yellow light for a solid green signal at a 60 miles per hour intersection might be approximately 6 seconds long.  A yellow light for a green left turn arrow might only be 3 seconds.  The reason for this is that more time is required for higher speed vehicles to come to a stop.  Because the yellow light durations are different in practice, it would be obvious for the yellow light durations to be different in the models and estimations.  Therefore, it would be obvious to combine this teaching with Eldar, because it would allow Eldar to accurately predict the upcoming yellow light’s duration, and it would be a minor modification for Eldar to also store information for green arrows and the yellow lights that follow them.

For Claim 17, Eldar teaches The system of claim 14, 
wherein the first yellow light duration is for a certain time of day and the second yellow light duration is for certain time of day.  ([0546])
Eldar does not teach wherein the first yellow light duration is for a solid green circle of the traffic light and the second yellow light duration is for a flashing yellow arrow state of the traffic light.
Photoenforced.com, however, does teach that the yellow light durations can differ depending on the signals that they are following. It is known in the art that different signals might have different durations of yellow signals following them.  (See bullet points at end of article.  Different speed limits have different yellow light durations associated with them.  Right and left turns have the lowest value (3 seconds) because it is assumed that vehicles will be driving slowly while turning.  Because of this, an intersection with a left hand turn signal and a straight green signal would have different yellow signals that could be expected, as long as the speed limit is 35 miles an hour or more.)
However, it would be obvious to one of ordinary skill in the art prior to the effective filling date in light of Eldar and PhotoEnforced.com to modify Eldar such that wherein the first yellow light duration is for a solid green circle of the traffic light and the second yellow light duration is for a flashing yellow arrow state of the traffic light.
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Eldar in this way because it is known that in practice, yellow lights have different durations depending on the situations that lead into them.  A yellow light for a solid green signal at a 60 miles per hour intersection might be approximately 6 seconds long.  A yellow light for a yellow left turn arrow might only be 3 seconds.  The reason for this is that more time is required for higher speed vehicles to come to a stop.  Because the yellow light durations are different in practice, it would be obvious for the yellow light durations to be different in the models and estimations.  Therefore, it would be obvious to combine this teaching with Eldar, because it would allow Eldar to accurately predict the upcoming yellow light’s duration, and it would be a minor modification for Eldar to also store information for yellow arrows and the yellow lights that follow them.

For Claim 19, Eldar teaches The system of claim 12, wherein the one or more processors are further configured to: 
determine a duration of a yellow light of the traffic light; and ([0535-0534], [0541] establishes that the duration of the yellow light can be determined, and then the network model can be updated for future use.)
store the determined duration for later use.  ([0535-0534], [0541] establishes that the duration of the yellow light can be determined, and then the network model can be updated for future use.)

For Claim 20, Eldar teaches The system of claim 19, wherein the one or more processors are further configured to send the determined duration to a remote computing device. ([0535-0534], [0541] establishes that the duration of the yellow light can be determined, and then the network model can be updated for future use.  [0297] establishes that the information can be sent to a remote server to create the “autonomous vehicle road navigation model”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gutmann et al (US Pub 2016/0035223 A1), relates to a system for an autonomous vehicle responding to traffic signals. 
Clark et al (US Pub 2021/0304608 A1), relates to visualizing vehicle behavior and predicting yellow light durations.
Hutchison et al (US Pub 2008/0150757 A1) relates to adjusting yellow light duration speed based on expected speed of vehicles at the intersection.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382. The examiner can normally be reached Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664